Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 03/10/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ashcroft et al. (US PG pub. 2014/0234383A1) in view of Xu et al. (US PG pub. 2004/0047814A1).
Ashcroft et al. teaches non-aqueous oral care compositions, see title. Ashcroft et al. teaches that non-aqueous formulations have been suggested as a way of improving the stability of these materials. For example, WO96/03108 describes a non-aqueous dentifrice composition comprising a carboxyvinyl polymer, a humectant, a polyethylene glycol and a dentally acceptable abrasive. The carboxyvinyl polymer is stated to thicken 
Ashcroft does not teach use of strontium acetate and strontium nitrate.
Xu et al. discloses an anhydrous dentifrice formulations, see title. The reference teaches anhydrous desensitizing composition comprising calcium nitrate and further suggests that strontium acetate and strontium nitrate can be used as anti-hypersensitivity agents, see [0024] and claims 4 and 11. The reference teaches use of polyethylene glycol, glycerol, polyol, [0026]. Fluoride ion source as sodium mono fluorophosphates is taught in table 1. The amount of silicate and carbonate ranges from about 0 to 50% by weight, see [0025]. Binders range from 0.01 to 20%, see [0027]. The glycerol, sorbitol ranges from about 10 to 90% by weight for tooth pastes, see [0026]. Since Ashcroft et al. and Xu et al. teach the known and generic amounts of fluoride ion source, alkaline earth metal acetate or nitrate salt, binders and sorbitol, it would be within skill of an artisan to optimum the amount for optimum cleaning effect. The property of eh viscosity would flow from the components used in the dentifrice and the art teaches the claimed components with the known amounts used in a dentifrice.

Response to arguments:
Applicant argues that there is no motivation to combine the teachings of the two references. According to applicant in contrast to the claimed invention Ashcroft discloses a non-aqueous composition for the purpose of improving cleaning and appearance (shine or glossiness). Ashcroft does not disclose the inclusion of an alkaline earth metal, such as strontium acetate, or a nitrate salt, such as strontium nitrate, to stabilize a non-aqueous formulation. According to Applicant examiner has used hindsight to formulate the obviousness rejections.
Applicant’s arguments are fully considered but is not persuasive. Both the compositions of the prior art are directed to non-aqueous oral care composition. Since Ashcroft teaches additional ingredients such as desensitizing agents can be added to the oral care composition, one of ordinary skill would have been motivated to add strontium acetate or strontium nitrate as a desensitizing agent into the oral care composition of Ashcroft et al. for desensitization purposes before cleaning or during cleaning (recognized suitability for its intended use) since it is held that it is prima facie In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). Additionally, Ashcroft teaches that the carboxyvinyl polymer is stated to thicken the humectant materials and provide the necessary rheology in order to suspend any required abrasive material and polyethylene glycol selected from PEG 300 and PEG 400 is stated to reduce stickiness from the formulation and give a smooth textured product, see [0004]. Therefore the expected product would be stable.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
According to applicant there is no teaching in Xu for including strontium salts for the purpose of improving the stability of a non-aqueous formulation comprising a carboxyvinyl polymer and a humectant. Xu only mentions strontium salts as part of a list of optional anti-hypersensitivity agents that are commonly used. There is no 
Applicant’s arguments are fully considered but is not persuasive. As discussed above in the rejections, the motivation to include strontium salts is for its intended purpose that is for using it as a desensitizing agent since Ashcroft desires or suggests inclusion of such an agent. While Xu does not include strontium acetate in its examples, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component), MPEP 2123.
Applicant argues that the claimed invention is directed to the inclusion of an alkaline earth metal, such as strontium acetate, or a nitrate salt, such as strontium nitrate, to stabilize a non-aqueous composition comprising a carboxyvinyl polymer and a humectant. The non-aqueous composition according to the present invention exhibits improved stability when compared to a composition without the alkaline earth metal or nitrate salt. Further, the non-aqueous composition appears to confer the necessary rheological properties required to suspend any solid material, such as an abrasive silica. 
The examiner notes the comparative dentifrice compositions as demonstrated in examples 1-5 and 7-10. The dentifrice compositions have been demonstrated to use a specific carbopol 974P with specific  amounts of abrasives in the dentifrice composition, whereas the claims as recited is not limited to the specific carbopol and also does not include abrasives in independent claims. It is held that once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing. The instant independent claim also does not recite the viscosity parameters 119,000cps to 122,000cps measured using a TF 20 spindle Brookfield Viscometer at 25 +/- 2°C that has been demonstrated to be critical in providing the stability to the non-aqueous dentifrice while using carbopol 974P. The claims thus does not commensurate with the scope of the showing, (stabilized and improved rheological properties). 
(Note: There appears to be a typographical error in claim 10. The examiner suggests to delete “any one of claims 1 to 9” since the claim already includes dependency from claim 1).


Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612